347 S.W.3d 548 (2011)
STATE of Missouri, Respondent,
v.
Ryan C. CHRISTIAN, Appellant.
No. WD 71992.
Missouri Court of Appeals, Western District.
June 14, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 2, 2011.
Application for Transfer Denied October 4, 2011.
S. Kathleen (Kate) Webber, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division II: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Ryan C. Christian appeals the judgment of conviction entered by the Circuit Court of Jackson County after a jury found him guilty of four counts of first-degree assault, section 565.050, RSMo 2000, one count of second-degree assault, section 565.060, RSMo 2000, and five counts of armed criminal action, section 571.015, RSMo 2000. On appeal, Christian argues that the trial court committed reversible instructional error and that the evidence was not sufficient to satisfy the elements of the crime or the verdict directing instruction. Finding no error, we affirm in *549 this per curiam order and have provided the parties a legal memorandum explaining our ruling today. Rule 30.25(b).